UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22022 Advent/Claymore Global Convertible Securities & Income Fund (Exact name of registrant as specified in charter) 1271Avenue of the Americas,45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271Avenue of the Americas,45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010 – January 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. AGC | Advent/Claymore Global Convertible Securities & Income Fund Portfolio of Investments January 31, 2011 (unaudited) Principal Amount Value Long-Term Investments - 151.9% Convertible Bonds - 89.7% Advertising - 1.6% £2,800,000 Aegis Group Capital, NR 2.50%, 4/20/15 (United Kingdom) Aerospace/Defense - 1.2% €2,300,000 MTU Aero Engines Finance BV, Ser. MTU, NR 2.75%, 2/1/12 (Germany) Agriculture - 3.1% CNY15,000,000 China Green Holdings Ltd., Ser. CGHL, NR 3.00%, 4/12/13 (Bermuda) (a) HK$51,900,000 Glory River Holdings Ltd., NR 1.00%, 7/29/15 (Hong Kong) Apparel - 1.5% HK$32,000,000 Yue Yuen Industrial Holdings Ltd., NR 0.00%, 11/17/11 (Bermuda) Banks - 3.1% €6,000,000 Kreditanstalt fuer Wiederaufbau, Ser. DPW, AAA 1.50%, 7/30/14 (Germany) Biotechnology - 3.5% Amylin Pharmaceuticals, Inc., NR 3.00%, 6/15/14 Gilead Sciences, Inc., NR 1.00%, 5/01/14 (b) Building Materials - 3.2% JPY365,000,000 Asahi Glass Co. Ltd., NR 0.00%, 11/14/12 (Japan) Cemex SAB de CV, NR 4.875%, 3/15/15 (Mexico) (b) Chemicals - 2.0% CNY18,900,000 Fufeng Group Ltd., NR 4.50%, 4/01/15 (Cayman Islands) (a) ShengdaTech, Inc., NR 6.50%, 12/15/15 (b) Coal - 1.8% Patriot Coal Corp., NR 3.25%, 5/31/13 Computers - 4.7% Acer, Inc., Ser. B, NR 0.00%, 8/10/17 (Taiwan) €10,300,000 Cap Gemini SA, BBB- 3.50%, 1/01/14 (France) EMC Corp., Ser. B, A- 1.75%, 12/1/13 Diversified Financial Services - 4.1% £2,500,000 Aberdeen Asset Management PLC, Ser. ADN, NR 3.50%, 12/17/14 (United Kingdom) €3,200,000 International Power Finance Jersey II Ltd., BB 3.25%, 7/20/13 (United Kingdom) Petroplus Finance Ltd., B 4.00%, 10/16/15 (Bermuda) Electrical Components & Equipment - 4.0% JPY445,000,000 Nidec Corp., NR 0.00%, 9/18/15 (Japan) Suntech Power Holdings Co. Ltd., NR 3.00%, 3/15/13 (Cayman Islands) Electronics - 1.1% AU Optronics Corp., NR 0.00%, 10/13/15 (Taiwan) Engineering & Construction - 1.9% Jaiprakash Associates Ltd., NR 0.00%, 9/12/12 (India) Larsen & Toubro Ltd., NR 3.50%, 10/22/14 (India) Environmental Control - 1.0% CNY17,000,000 Sound Global Ltd., NR 6.00%, 9/15/15 (Singapore) (a) Forest Products & Paper - 1.6% Sino-Forest Corp., BB 4.25%, 12/15/16 (Canada) (b) Health Care Products - 1.7% NuVasive, Inc., NR 2.25%, 3/15/13 Health Care Services - 2.0% AMERIGROUP Corp., BB 2.00%, 5/15/12 Lincare Holdings, Inc., Ser. A, NR 2.75%, 11/1/37 Holding Companies - Diversified - 1.3% €2,350,000 Industrivarden AB, Ser. INDU, A 2.50%, 2/27/15 (Sweden) Internet - 2.7% Equinix, Inc., B- 3.00%, 10/15/14 Symantec Corp., Ser. B, BBB 1.00%, 6/15/13 Investment Companies - 1.6% Billion Express Investments Ltd., NR 0.75%, 10/18/15 (Hong Kong) Leisure Time - 3.3% £6,100,000 TUI Travel PLC, NR 6.00%, 10/05/14 (United Kingdom) Lodging - 1.8% Home Inns & Hotels Management, Inc., NR 2.00%, 12/15/15 (Cayman Islands) (b) MGM Resorts International, CCC+ 4.25%, 4/15/15 (b) Media - 1.9% Central European Media Enterprises Ltd., B- 3.50%, 3/15/13 (Bermuda) (b) XM Satellite Radio, Inc., BB- 7.00%, 12/01/14 (b) Mining - 7.6% AngloGold Ashanti Holdings Finance PLC, NR 3.50%, 5/22/14 (South Africa) (b) Goldcorp, Inc., BBB+ 2.00%, 8/01/14 (Canada) Kinross Gold Corp., NR 1.75%, 3/15/28 (Canada) Northgate Minerals Corp., NR 3.50%, 10/01/16 (Canada) Paladin Energy Ltd., Ser. PALA, NR 5.00%, 3/11/13 (Australia) Vedanta Resources Jersey II Ltd., BB 4.00%, 3/30/17 (United Kingdom) Miscellaneous Manufacturing - 0.8% Trinity Industries, Inc., BB- 3.875%, 6/01/36 Oil & Gas - 7.7% Lukoil International Finance BV, BBB- 2.625%, 6/16/15 (Russian Federation) PetroBakken Energy Ltd., Ser. REGS, NR 3.125%, 2/08/16 (Canada) HK$36,900,000 Power Regal Group Ltd., NR 2.25%, 6/02/14 (Hong Kong) Salamander Energy PLC, NR 5.00%, 3/30/15 (United Kingdom) Seadrill Ltd., NR 3.625%, 11/08/12 (Bermuda) Pharmaceuticals - 6.9% CHF4,180,000 Actelion Finance SCA, NR 0.00%, 11/22/11 (Switzerland) Allergan, Inc., A+ 1.50%, 4/1/26 Shire PLC, Ser. SHP, NR 2.75%, 5/09/14 (Jersey) Teva Pharmaceutical Finance Co. BV, Ser. D, A- 1.75%, 2/01/26 (Israel) Teva Pharmaceutical Finance Co. LLC, Ser. C, A- 0.25%, 2/01/26 (Israel) Real Estate - 0.8% €1,500,000 Conwert Immobilien Invest SE, Ser. CWI, NR 5.25%, 2/1/16 (Austria) Real Estate Investment Trusts - 1.6% AUD5,000,000 Commonwealth Property Office Fund, A- 5.25%, 12/11/16 (Australia) Retail - 0.4% HK$8,000,000 Hengdeli Holdings Ltd., NR 2.50%, 10/20/15 (Cayman Islands) Semiconductors - 2.3% Intel Corp., A- 3.25%, 8/01/39 Telecommunications - 5.9% £5,300,000 Cable & Wireless Worldwide PLC, NR 5.75%, 11/24/14 (United Kingdom) Inmarsat PLC, Ser. ISAT, NR 1.75%, 11/16/17 (United Kingdom) JPY240,000,000 Softbank Corp., BB+ 1.75%, 3/31/14 (Japan) Total Convertible Bonds - 89.7% (Cost $258,544,717) Number of Shares Convertible Preferred Stocks - 35.7% Auto Manufacturers - 4.5% Ford Motor Co. Capital Trust II, 6.50%, 2032 General Motors Co., Ser. B, 4.75%, 2013 Banks - 11.0% Bank of America Corp., Ser. L, 7.25% (c) Citigroup, Inc., 7.50%, 2012 KeyCorp, Ser. A, 7.75% (c) Synovus Financial Corp., Ser. tMED, 8.25%, 2013 UBS AG, 9.375%, 2012 (Switzerland) Wells Fargo & Co., Ser. L, 7.50% (c) (g) Diversified Financial Services - 1.0% Swift 2010 Mandatory Common Exchange Security Trust, 6.00%, 2013 (b) Electric - 4.0% Great Plains Energy, Inc., 12.00%, 2012 NextEra Energy, Inc., 8.375%, 2012 PPL Corp., 9.50%, 2013 Hand/Machine Tools - 1.6% Stanley Black & Decker, Inc., 4.75%, 2015 Insurance - 3.3% Hartford Financial Services Group, Inc., Ser. F, 7.25%, 2013 XL Group PLC, 10.75%, 2011 (Ireland) Media - 0.5% Nielsen Holdings NV, 6.25%, 2013 (Netherlands) Mining - 0.8% AngloGold Ashanti Holdings Finance PLC, 6.00%, 2013 (South Africa) Oil & Gas - 3.7% Apache Corp., Ser. D, 6.00%, 2013 Chesapeake Energy Corp., 5.00% (c) Goodrich Petroleum Corp., Ser. B, 5.375% (c) Pharmaceuticals - 1.7% Omnicare Capital Trust II, Ser. B, 4.00%, 2033 Private Equity - 1.8% Eurazeo, Ser. DANO, 6.25%, 2014 (France) Real Estate Investment Trusts - 1.8% Alexandria Real Estate Equities, Inc., Ser. D, 7.00% (c) Total Convertible Preferred Stocks - 35.7% (Cost $94,439,420) Principal Amount Corporate Bonds - 20.5% Chemicals - 1.7% Lyondell Chemical Co., B 11.00%, 5/01/18 Diversified Financial Services - 3.0% Capital One Capital V, BB 10.25%, 8/15/39 Ford Motor Credit Co. LLC, BB- 12.00%, 5/15/15 Textron Financial Corp., B 6.00%, 2/15/67 (b) (d) Health Care Services - 1.6% Apria Healthcare Group, Inc., BB+ 11.25%, 11/01/14 Holding Companies - Diversified - 1.4% Leucadia National Corp., BB+ 8.125%, 9/15/15 (g) Insurance - 1.5% AXA SA, BBB 6.379% (France) (b) (c) (d) MetLife, Inc., BBB 10.75%, 8/01/39 Internet - 0.9% UPC Holding BV, B- 9.875%, 4/15/18 (Netherlands) (b) Iron/Steel - 0.7% Steel Dynamics, Inc., BB+ 7.375%, 11/01/12 Media - 1.8% Clear Channel Worldwide Holdings, Inc., Ser. B, B 9.25%, 12/15/17 Univision Communications, Inc., B 12.00%, 7/01/14 (b) Mining - 0.8% FMG Resources August 2006 Pty Ltd., B 7.00%, 11/1/15 (Australia) (b) Oil & Gas - 0.6% Alta Mesa Holdings/Alta Mesa Finance Services Corp., B 9.625%, 10/15/18 (b) Pharmaceuticals - 1.2% Axcan Intermediate Holdings, Inc., B 12.75%, 3/01/16 Retail - 1.3% Toys R Us Property Co. LLC, B+ 8.50%, 12/01/17 Telecommunications - 4.0% €8,800,000 Alcatel-Lucent, B 8.50%, 1/15/16 (France) Total Corporate Bonds - 20.5% (Cost $58,110,609) Number of Shares Warrants - 2.9% Banks — 2.9% Bank of America Corp., expiring 10/28/18 (f) Citigroup, Inc., expiring 1/04/19 (f) JP Morgan Chase & Co., expiring 10/28/18 (f) Wells Fargo & Co., expiring 10/28/18 (f) (Cost $7,772,243) Preferred Stocks - 1.1% Diversified Financial Services - 1.1% Citigroup Capital XIII, 7.875%, 2040 (e) (Cost $3,260,024) Common Stocks - 1.6% Banks - 0.8% Zions Bancorporation Pharmaceuticals - 0.8% Mylan, Inc. (f) Total Common Stocks - 1.6% (Cost $4,739,342) Exchange-Traded Funds - 0.4% SPDR S&P Homebuilders ETF (Cost $1,352,828) Total Long-Term Investments - 151.9% (Cost $428,219,183) Short-Term Investments - 2.8% Money Market Funds - 2.8% Goldman Sachs Financial Prime Obligations (Cost $8,710,315) Total Investments - 154.7% (Cost $436,929,498) Other Assets in excess of Liabilities - 0.7% Preferred Stock, at redemption value - (-55.4% of Net Assets Applicable to Common Shareholders or -35.8% of Total Investments) Net Assets Applicable to Common Shareholders — 100.0% AB - Stock Company BV - Limited Liability Company LLC - Limited Liability Corporation PLC - Public Limited Company Pty - Proprietary Limited Company SA - Corporation SAB de CV - Public Traded Company SCA - Limited Partnership SE - Public Limited Liability Company (a)The reference entity is denominated in Chinese Yuan, but traded in U.S. dollars. (b)Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, these securities amounted to 16.3% of net assets. (c)Perpetual maturity. (d)Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (e)Floating or variable rate coupon. The rate shown is as of January 31, 2011. (f) Non-income producing security. (g) All or a portion of this security has been physically segregated in connection with forward exchange currency contracts and unfunded loan commitments. Ratings shown are per Standard & Poor's.Securities classified as NR are not rated by Standard & Poor's.Ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders unless otherwise noted. See previously submitted notes to financial statements for the period ended October 31, 2010. Country Breakdown as % of Long-Term Investments United States 45.7% United Kingdom 10.4% France 5.6% Canada 4.6% Hong Kong 3.9% Bermuda 3.6% Japan 3.2% Germany 2.8% Cayman Islands 2.7% Australia 2.1% Taiwan 2.0% Switzerland 1.7% Russian Federation 1.5% Israel 1.5% Jersey 1.3% India 1.3% Ireland 1.2% Mexico 1.1% Netherlands 1.0% South Africa 0.9% Sweden 0.8% Singapore 0.6% Austria 0.5% AGC | Advent/Claymore Global Convertible Securities & Income Fund Portfolio of Investments January 31, 2011 (unaudited) Forward exchange currency contracts Contracts to Buy Counterparty Settlement Date Settlement Value Value at 1/31/11 Net Unrealized Depreciation HKD for USD The Bank of New York Mellon 2/1/2011 Contracts to Sell Counterparty Settlement Date Settlement Value Value at 1/31/11 Net Unrealized Depreciation EUR for USD The Bank of New York Mellon 3/16/2011 GBP for USD The Bank of New York Mellon 3/16/2011 JPY for USD The Bank of New York Mellon 3/16/2011 Total unrealized depreciation for forward currency contracts At January 31, 2011, the Fund had the following unfunded loan commitment which could be extended at the option of the borrower: Borrower Principal Amount Unrealized Depreciation Harrah's Las Vegas Propco LLC At January 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Net tax Unrealized Depreciation on Derivatives and Foreign Currency GAAP requires disclosure of fair valuation measurements as of each measurement date.In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities. Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund's own assumptions based on the best information available.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) are required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund has adopted the disclosures required by this amendment, which did not have a material impact on the financial statements. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures approved by the Board of Trustees as described above. The Funds did not have any Level 3 securities at January 31, 2011. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of January 31, 2011: Quoted Prices in Active Markets for Identical Assets Significant Other Observable inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total (value in $000s) Assets: Convertible Bonds $
